Citation Nr: 0403072	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-09 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for essential hypertension 
and premature ventricular contraction, currently evaluated as 
10 percent disabling.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to an increased 
rating for hypertension and premature ventricular 
contraction.

The Board notes that in his September 2002 VA examination 
report, October 2002 written statement, December 2002 notice 
of disagreement, and March 2003 substantive appeal the 
veteran reported that his prescribed medication for 
hypertension caused impotence and excessive fatigue.  While 
it is not made clear in the record, it may be that by these 
statements the veteran seeks to raise a claim for service 
connection for impotence and fatigue as due to his service-
connected hypertension.  The matter is therefore referred to 
the RO for further development and consideration.


FINDINGS OF FACT

The objective medical evidence reflects that the veteran's 
service connected essential hypertension is currently 
manifested by diastolic blood pressure predominantly below 
100, and systolic pressure predominantly below 160.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
essential hypertension and premature ventricular contraction 
have not been satisfied.  38 U.S.C.A. §§ 1155, 5100-5103A, 
5106 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.104, Diagnostic Code 7101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In May 1972, the RO granted the veteran's claim for service 
connection for essential hypertension, controlled on 
diuretic, and awarded a noncompensable (zero percent) 
disability evaluation.  In September 1985, the RO assigned a 
10 percent disability rating for the veteran's essential 
hypertension and premature ventricular contractions.


In August 2002, the RO received the veteran's claim for an 
increased disability evaluation.  At that time, the veteran 
expressed that he believed his condition had worsened since 
the previous evaluation.

Pertinent records associated with the claims file include VA 
and non-VA medical records, dated from December 1999 to 
August 2002.

A December 1999 private medical record from M.M.M., M.D., 
shows that he treated the veteran since 1984 for hypertension 
and premature ventricular contractions.  It was noted that, 
in April of that year, the veteran's blood pressure was high 
and his medications were changed.  When seen in October of 
that year, his blood pressure was normal.  Dr. M.M.M. noted 
that the veteran's blood pressure was normal, he had no 
effort or nocturnal dyspnea, chest pain, edema, claudication, 
or any other specific symptoms, and he was doing well.  He 
continued the veteran on prescription medications.  The 
veteran's blood pressure was 130/70.

In a November 2001 treatment report, Dr. M.M.M. indicated 
that the veteran was "doing well."  His echocardiogram 
showed only mild aortic regurgitation.  He had mild left 
ventricular hypertrophy but normal left ventricular 
contractility.  The veteran complained of impotence, and Dr. 
M.M.M. altered his prescription medications as a result.  The 
veteran did not complain of headaches, dyspnea, chest pain, 
arrhythmia, claudication, or peripheral edema.  His blood 
pressure was 180/90.

A May 2002 treatment report from Dr. M.M.M. indicates that 
the veteran's blood pressures were borderline and he was 
extremely fatigued on a particular prescription medication.  
The veteran did not complain of any other symptoms or 
problems.  His blood pressure was 140/70.

In a June 2002 treatment record, W.A., M.D., indicated that 
the veteran had fatigue with 1-2 times nocturia.  The veteran 
believes the fatigue might be secondary to his prescription 
hypertension medication.  Dr. W.A. gave an assessment of 
hypertension, with fatigue, possibly resulting from 
prescription medication, and noted a blood pressure reading 
of 140/72.

In an August 2002 treatment record, Dr. M.M.M. reported that 
the veteran's hypertension had been "reasonably well 
controlled."  The veteran was still fatigued.  He did not 
complain of shortness of breath, chest pain, arrhythmias, 
claudication, peripheral edema, or neurologic events.  There 
were no abnormal cardiac findings.  His blood pressure 
measurement was 130/80.

The veteran underwent VA examination in September 2002.  
According to the report, the examiner reviewed the veteran's 
medical records.  The veteran, who was 57 years old, said he 
was treated regularly by a private cardiologist, Dr. M.M.M., 
and described his general state of health as fair.  The VA 
examiner noted that, since his initial diagnosis for 
hypertension in 1970, the veteran had taken a variety of 
prescribed medications.  In 1984 and 1985 the veteran had 
frequent premature ventricular contractions.  The veteran 
believed his prescriptions were causing chronic fatigue and 
decreased libido.  He indicated that he brought this claim 
because of those side effects, as well as his increase in 
hypertension medication.  The veteran denied palpitations or 
premature ventricular contractions for some time, and denied 
ever having a stroke or heart attack.  On examination, the 
veteran was in no acute distress.  Blood pressure readings 
were 166/106 while sitting, 176/96 while lying down, and 
174/104.  Diagnoses were essential hypertension, not well 
controlled on triple drug medication and with a prior history 
of premature ventricular contractions; erectile dysfunction 
probably due to prescription medication; and fatigue, 
possibly a side effect from hypertension medication.

In an October 2002 written statement, the veteran outlined 
the medications he received to treat his hypertension and the 
impotence and fatigue he believed resulted from those 
medications.  He indicated that his hypertension was more 
difficult to control and required more medication since his 
initial compensable rating.

In his March 2003 substantive appeal, the veteran said his 
blood pressure would be much higher if he did not take his 
medications, but that he could not prove this without 
stopping those medications and risking a stroke or heart 
attack.  He indicated that he was experiencing persistent 
tiredness, which he believed was a symptom of his 
hypertension medication.  

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board further finds that the requirements of the VCAA have 
been satisfied in this matter.

In September 2002, the RO provided the veteran with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the veteran was 
advised, by virtue of a detailed March 2003 statement of the 
case (SOC), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC issued by the RO clarified what 
evidence would be required to establish an increased rating.  
The veteran responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the September 2002 VCAA letter contained the 
new duty-to-assist law and regulation codified at 38 U.S.C.A. 
§ 5107 (West 2002) and 38 C.F.R. § 3.159 (2002).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 38 
U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Increased Rating for Hypertension

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §§ 3.102, 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The RO has evaluated the veteran's essential hypertension 
with premature ventricular contractions as 10 percent 
disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 
7101 (2003) (hypertensive vascular disease).  Under DC 7101, 
a 10 percent rating is warranted for diastolic pressure 
predominantly 100 or more; or systolic pressure predominantly 
160 or more; or a minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  Id.

Under DC 7101, a 20 percent rating is assigned for diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  Id.  Diastolic pressure at 
predominantly 120 or more warrants a rating of 40 percent and 
diastolic pressure predominantly 130 or more warrants a 
rating of 60 percent.  Id.

For the purposes of applying the laws administered by VA, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For these purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm. 38 C.F.R. § 4.104, DC 7101, Note 
1.

The Board finds that the objective medical evidence of record 
preponderates against rating the veteran in excess of 10 
percent for his service-connected essential hypertension with 
premature ventricular contractions.

At his September 2002 VA examination, the veteran reported 
that he was not aware of palpitation or premature ventricular 
contractions for some time.  He had never had a stroke or 
heart attack, and stated that he brought the claim for 
increased rating because he was experiencing side effects 
from his hypertension medications and because those 
medications had been increased from one to three.  The 
veteran's blood pressure readings were 166/106, 176/96, and 
174/104, thus, not meeting the criteria for a 20 percent 
rating under DC 7101.

Private medical records, corroborating the VA blood pressure 
readings, show that test results were 130/80 in August 2002, 
140/72 in June 2002, 140/70 in May 2002, 180/90 in November 
2001, and 130/70 in December 1999.  None of these readings 
reached the levels needed for the veteran to be evaluated at 
20 percent disabled under DC 7101, either 110 diastolic or 
200 systolic.  Furthermore, the requirements for a 20 percent 
disability rating mandate that the veteran must not only have 
a single blood pressure reading, but predominant blood 
pressure readings, at these levels.

The veteran contends that without his medication his blood 
pressure readings would exceed that which is necessary for a 
20 percent disabilty rating under DC 7101.  The Board 
recognizes that without his prescription medication the 
veteran's blood pressure readings would likely be higher than 
those reported in his VA and non-VA medical records.  
However, the Rating Schedule assesses the veteran's actual 
degree of disability, even where the condition has been 
ameliorated by treatment, and the Board may only render a 
decision based on the objective medical evidence contained in 
the veteran's claims file.  As the veteran himself indicated 
in his December 2002 and March 2003 written statements, he 
cannot stop taking his medications for risk of a stroke or 
heart attack.  Thus, all medical evidence available for the 
Board to consider reflects the veteran's compliance with 
taking prescription medication to control his hypertensive 
disorder.  In addition, any attempt to estimate the veteran's 
blood pressure without medication would be speculative and an 
improper basis for the Board's decision.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

As to 38 C.F.R. § 3.321(b)(1), the veteran has not identified 
any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings, 
and the Board has been similarly unsuccessful.  The veteran 
has not required frequent periods of hospitalization for his 
hypertension, treatment records are devoid of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings, and the record shows no evidence that 
his hypertension has severely interfered with the veteran's 
ability to work.  Consequently, the Board finds that the 
evaluation assigned in this decision adequately reflects the 
clinically established impairment experienced by the veteran, 
and his request for an increased evaluation is denied.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the evidence preponderates against the claim for a rating 
in excess of 10 percent for the veteran's hypertension 
disability, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

A disability evaluation higher than 10 percent for 
hypertension and premature ventricular contraction is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



